DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election, with traverse, of Group I (claims 1-15) in its reply filed July 18, 2022 to the requirement dated May 25, 2022 is hereby acknowledged and has been entered.
Applicant’s traversal is based primarily upon that searching the Group II (claims 16-20) would not be a serious burden on the examiner.  This is not persuasive because a computer program product (Group II) is a patentably distinct invention from a method for determining the amount oil recoverable from a reservoir (Group I).  Computer program product claims are examined in a different technology center and require a separate/distinct expertise in software art as opposed to the method of determining the recoverable amount oil in a formation in accordance with the Group I claims, which are examined in the oilfield/subterranean formation arts.  Thus, it would be a serious burden on one examiner to search the two patentably distinct inventions.
Consequently, claims 1-15 have been examined in the instant action whereas claims 16-20 have been withdrawn from consideration as drawn to a patentably distinct invention.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please cancel claims 16-20, which were claims withdrawn from consideration as drawn to a non-elected invention.

Allowable Subject Matter
Claims 1-15 have been examined in the instant action and have been found allowable.
The prior art of record does not teach or suggest a method for determining an amount of oil recoverable from porous reservoir rock by a miscible gas flood, the method implements a computer and comprises: identifying locations of oil within a volume of voxels representing an original state of porous rock in the reservoir/formation;  identifying locations of gas within the volume of voxels that represent an original state of the rock; and determining voxels within the oil volume where oil is coincident with/connected to gas by a continuous oil path to estimate the amount of oil that is recoverable from the rock. 
The closest prior art to the claimed invention is Walker (US 2010/0274543 A1 to Walker et al., published October 28, 2010).
Walker discloses a method for segmenting geo-bodies extracted from geophysical survey data volumes by (a) obtaining a plurality of data elements corresponding to locations in a subsurface region, and generating a data volume consisting of discrete cells from the plurality of data elements; (b) identifying an initial geo-body corresponding to a potential hydrocarbon reservoir within the data volume by grouping cells in the data volume according to a selected connectivity criterion; (c) selecting/characterizing reasonable geo-bodies; and (d) in response to a determination that the initial geo-body does not conform to a specified rule, segmenting the initial geo-body into a plurality of fundamental geo-bodies via processing the data elements with an automated segmentation routine. (abstract; [0015] to [0017]; [0026] to [0033]).
Particularly, Walker further discloses using its method in a prospective oil/gas application for predicting connectedness between parts of a potential hydrocarbon reservoir identified in a geophysical data volume corresponding to a subsurface region, wherein the method comprises: representing the subsurface region as a plurality of voxels; associating a respective data sample with each of the plurality of voxels; identifying an initial geo-body in the subsurface region via aggregating selected plurality of voxels; segmenting the initial geo-body into a plurality of fundamental geo-bodies via hierarchical processing; and using the fundamental geo-bodies to predict connectedness between parts of the potential hydrocarbon reservoir ([0021] to [0025]; [0034] to [0036]; claims 1, 19 and 24 of Walker).
However, Walker does not teach/or suggest the step of identifying locations of gas within the volume of voxels representing an original state of the rock; or the step of determining voxels within the oil volume where oil is coincident with gas by a continuous oil path, in accordance with the method recited in present independent claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  I
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/John J Figueroa/
Primary Examiner, Art Unit 1768

August 27, 2022